Case 6:20-cv-01045-RBD-DCI Document 14 Filed 08/06/20 Page 1 of 2 PageID 44




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                             Case No. 6:20-cv-01045-RBD-DCI

DELROY A. CHAMBERS, JR.,

       Plaintiff,

v.

BELLALUCA, LLC,

      Defendant.
_____________________________/

                                NOTICE OF SETTLEMENT

       Plaintiff, Delroy A. Chambers, Jr., hereby gives notice to the Court that he and Defendant

have settled this matter. Plaintiff will file appropriate dismissal papers in accordance with the

terms of the settlement agreement.

                                                    Respectfully submitted,

                                                    Joshua A. Glickman, Esq.
                                                    Florida Bar No. 43994
                                                    josh@sjlawcollective.com
                                                    Shawn A. Heller, Esq.
                                                    Florida Bar No. 46346
                                                    shawn@sjlawcollective.com

                                                    Social Justice Law Collective, PL
                                                    974 Howard Ave.
                                                    Dunedin, FL 34698
                                                    (202) 709-5744
                                                    (866) 893-0416 (Fax)

                                                    Attorneys for the Plaintiff


                                                    By:   s/ Shawn A. Heller         .
                                                            Shawn A. Heller, Esq.
Case 6:20-cv-01045-RBD-DCI Document 14 Filed 08/06/20 Page 2 of 2 PageID 45




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

Court using the CM/ECF system, on this 6th day of August, 2020, which will send a notice of

electronic filing to all attorneys of record. An additional copy of the foregoing was email to

Defendant at: jjfm@me.com.

                                                  By: s/ Shawn A. Heller           .
                                                        Shawn A. Heller, Esq.




                                            -2-
